IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41507
                         Summary Calendar



WILLIAM HALL, JR.,

                                     Plaintiff-Appellant,

versus

JERRY PETERSON, Deputy Director;
GARY J. GOMEZ, Director; DOYLE
MCELVANEY, Warden; ENRIQUE FRANCO;
GERNARDO RODRIGUEZ, JR.; CURTIS N.
WALTON, Lieutenant; ROGELIO G.
MARTINEZ; BARBARA A. EASTMAN,
Correctional Officer III,

                                     Defendants-Appellees.

                       ---------------------

          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. G-97-CV-711
                      ---------------------
                           May 31, 2000

Before GARWOOD, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     William Hall, Jr., Texas prisoner # 267649, appeals the

district court’s denial of his 42 U.S.C. § 1983 complaint as

frivolous under 28 U.S.C. § 1915(e)(2).     Hall argues that the

defendants denied his right of access to the courts, read his

legal papers on one occasion, retaliated against him by filing a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41507
                                - 2 -

false disciplinary report, and denied him due process at his

disciplinary proceeding.    As a result of the alleged denial of

due process, Hall contends that he was punished and deprived of

his liberty, including the loss of 30 days of good-time credits.

Hall also requests permission to proceed in forma pauperis on

appeal.

     The district court did not abuse its discretion in

dismissing Hall’s complaint as frivolous.    Based on Hall’s

factual allegations, he has not established any constitutional

claims cognizable under § 1983.    See Lewis v. Casey, 518 U.S.

343, 351-52 (1996); Clarke v. Stalder, 154 F.3d 186 (5th Cir.

1998), cert. denied, 119 S. Ct. 1052 (1999); Tighe v. Wall, 100

F.3d 41, 42 (5th Cir. 1996); Walker v. Navarro County Jail, 4

F.3d 410, 413 (5th Cir. 1993).    Therefore, this appeal is

DISMISSED AS FRIVOLOUS.

     Hall’s motion for permission to proceed in forma pauperis on

appeal is DENIED as moot.

     The district court’s dismissal of Hall’s complaint and this

court’s dismissal of his appeal as frivolous count as two

“strikes” for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).    Hall is CAUTIONED

that if he accumulates three “strikes” under § 1915(g), he will

not be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED; MOTION DENIED; SANCTIONS WARNING ISSUED.